        Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KYLE A. ARNOLD                              :
     Plaintiff                              :
                                            :
       v.                                   :       CIVIL ACTION NO. 19-CV-5407
                                            :
G.E.O. GEORGE W. HILL                       :
CORRECTIONS, et al.,                        :
      Defendants                            :

                                     MEMORANDUM
QUIÑONES ALEJANDRO, J.                                                    JULY 1, 2020

       Plaintiff Kyle A. Arnold, who is currently incarcerated at SCI-Phoenix, brings this pro se

civil action pursuant to 42 U.S.C. § 1983, based upon allegations regarding the conditions of his

confinement. (ECF No. 2.) For the reasons set forth herein, Arnold’s complaint will be dismissed

in part, and allowed to proceed against one Defendant at this time, or he may file an amended

complaint.

I.     FACTUAL ALLEGATIONS1

       Arnold is currently housed at SCI-Phoenix, but the events giving rise to his claims are

alleged to have occurred at the George W. Hill Correctional Facility (“GWH”). Arnold asserts

claims against the following Defendants associated with GWH, to wit: GEO George W. Hill

Corrections Contractors, Deputy Tatum, Lt. Jesse Moody, Sgt. Joshua Bower, and two John Doe

Defendants. (ECF No. 2 at 1.)2 Arnold also names Tammy Ferguson, Superintendent of SCI-



1
       The facts set forth in this Memorandum are taken from Arnold’s complaint.
2
       The Court adopts the pagination assigned by the CM-ECF docketing system, and notes that
the pages of Arnold’s complaint appear not to have been scanned in order into the ECF system.
         Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 2 of 12




Phoenix. (Id.) Additionally, in the body of his complaint, Arnold purports to state a claim against

Chief Leath (also spelled Leach) and SCI-Phoenix. (Id. at 6, 8.) Arnold sues GEO Group and

Leath in their official capacities; he does not state whether he sues the remaining Defendants in

their official or individual capacities. Arnold summarizes his claims as follows: “My complaint is

destruction of personal property, assault by a Corrections Officer and amendment of rights

violation.” (Id. at 7.)

        According to the complaint, on August 5, 2019, Arnold was assaulted while handcuffed by

Sgt. Bower. (Id. at 6, 17.) Another officer was involved but ran away. The entire unit observed

the incident. (Id. at 17.) The complaint further describes that Arnold was hit in the head with a

walkie-talkie and that his arms were roughly pulled up behind him. He alleges that his hands

slipped out of the handcuffs and he tried to protect himself but blacked out. (Id. at 9.) Arnold

alleges that he was denied medical care because the assaulting officer was white. (Id.) He further

alleges that he spoke to both Deputy Wardens, Chief Leach and Lt. Jesse Moody, but they did not

investigate or otherwise address the incident. (Id. at 3, 5 6.)

        Arnold further alleges that, as a result of the incident and his subsequent requests for

investigation, on August 15, 2019, he was transferred from GWH to SCI-Phoenix. (Id. at 7.) He

alleges that the transfer was arranged as a favor given to Lt. Moody by one of Lt. Moody’s female

relative’s who is alleged to be a state representative. (Id. at 6, 7.) The transfer was arranged after

Arnold requested that Lt. Moody investigate the assault and permit him to receive outside medical

care. (Id. at 6.) According to Arnold, the transfer violated his Fourteenth Amendment rights,

because:

                They made it like I’m a parole violator out of New Jersey which I
                have never been on any probation or parole out of the State of New
                Jersey.




                                                  2
          Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 3 of 12




                Now I’m sitting in a state prison unjustly which, I have not been
                sentence by any courts of law to be house in a state correctional
                facility and, the GEO George W. Hill is a private county jail which
                does not have any agreement to house any county inmates in a state
                prison unless prisoner’s are sentence and transfer there otherwise.

(Id. at 7.) Arnold also asserts a claim against SCI-Phoenix based on the transfer because “the

superintendent knowingly knew that I wasn’t a state prisoner/VOP or sentence by a court .”3 (Id.

at 8.)

         Throughout the complaint, Arnold refers to the loss or destruction of his personal property,

though he does not state when or where this loss occurred, or who was responsible. (Id. at 5, 7,

19, 21.) He further alleges that he spoke to Deputy Tatum about the loss of his property, but that

Deputy Tatum did not investigate his claim. (Id. at 5.) Arnold alleges that he filed grievances

raising the assault, the deprivation of medical care, and the loss of personal property, but that his

grievances were denied. (Id. at 19, 21, 23.)

         Arnold alleges that he sustained personal injuries as a result of the assault, including nerve

damage, a lump on his head, strain in his lower back, and difficulty with his vision as a result of

his face being pushed into a wall. (Id. at 17.) As relief, he requests that the responsible staff be

held accountable for assaulting him, and that he be paid $1 million in compensatory damages. (Id.)

         II.    STANDARD OF REVIEW

         As Arnold is proceeding in forma pauperis (ECF No. 15), 28 U.S.C. § 1915(e)(2)(B)(ii)

applies. This statute requires the Court to dismiss a complaint if it fails to state a claim. The



3
       Although Arnold asserts that he is listed as “a parole violator out of New Jersey” and
“wasn’t a [Pennsylvania[ state prisoner/VOP or sentence[d] by a court,” a review of public records
shows that Arnold entered a guilty plea in 2013 in Delaware County, Pennsylvania, to charges of
simple assault and recklessly endangering another person. He was sentenced to a custodial term
of 391 days followed by two years of probation. See Commonwealth v. Arnold, CP-23-CR-
0008075-2013 (CCP Del.). His probation appears to have been revoked on February 19, 2019
when he received a Gagnon II hearing.


                                                   3
         Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 4 of 12




determination of whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed

by the same standard applicable to motions to dismiss under Federal Rule of Civil Procedure

12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). This standard requires

the court to determine whether the complaint contains “sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Arnold is proceeding pro se,

the Court must construe his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

         Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure (“Rule”) 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to

Rule 8, a pleading must contain a short and plain statement showing that the plaintiff is entitled to

relief. See Travaline v. U.S. Supreme Court, 424 F. App’x 78, 79 (3d Cir. 2011). The Third Circuit

recently explained that in determining whether a pleading meets Rule 8’s “plain” statement

requirement, the court should “ask whether, liberally construed, a pleading ‘identifies discrete

defendants and the actions taken by these defendants’ in regard to the plaintiff’s claims.” Garrett,

938 F.3d at 93 (citation omitted). A pleading may still satisfy the “plain” statement requirement

“even if it is vague, repetitious, or contains extraneous information” and “even if it does not include

every name, date, and location of the incidents at issue.” Id. at 93-94. The important consideration

for the court is whether, “a pro se complaint’s language . . . presents cognizable legal claims to

which a defendant can respond on the merits.” Id. at 94.

         However, “a pleading that is so ‘vague or ambiguous’ that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8.” Id. at 93; see also Fabian v. St. Mary’s Med.

Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (“Federal Rule of




                                                  4
           Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 5 of 12




Civil Procedure 8 requires that pleadings provide enough information to put a defendant on

sufficient notice to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue.”) (quotations omitted). Dismissals under Rule 8 are “‘reserved for those cases

in which the complaint so confused, ambiguous, vague, or otherwise unintelligible that its true

substance, if any, is well disguised.’” Garrett, 938 F.3d at 94 (quoting Salahuddin v. Cuomo, 861

F.2d 40, 42 (2d Cir. 1988)).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and/or laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.”4 West v. Atkins, 487 U.S. 42, 48 (1988).

Additionally, “[a] defendant in a civil rights action must have personal involvement in the alleged

wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

                               A.    Claims Against GEO Group Inc.

       Arnold includes as a Defendant “GEO Group George W. Hill Corrections Contractors.”

(ECF No. 2 at 11.) The Court understands this to be a claim against GEO Group Inc., a private

corporation under contract to provide services at George W. Hill Correctional Facility, which may




       4
                Arnold states that his §1983 claim is based on deprivations “of his freedom of
liberty in contravention of Article I Section 14 of the Pennsylvania Constitution and in violation
of [the] Fourteenth Amendment of the United States [Constitution].” (Id. at 11.) However, § 1983
does not provide a vehicle for redress of state-based rights. Collins v. City of Harker Heights,
Tex., 503 U.S. 115, 118 (1992). As there is no private right of action for damages under the
Pennsylvania Constitution, these claims are dismissed, as legally frivolous. See Plouffe v.
Cevallos, 777 F. App’x 594, 601 (3d Cir. 2019) (“[N]or is there a private right of action for
damages under the Pennsylvania Constitution”); Pocono Mountain Charter Sch. v. Pocono
Mountain Sch. Dist., 442 F. App’x 681, 687 (3d Cir. 2011) (“No Pennsylvania statute establishes,
and no Pennsylvania court has recognized, a private cause of action for damages under
the Pennsylvania Constitution.”).



                                                 5
         Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 6 of 12




be liable under section 1983 if that entity’s policies or customs caused the alleged constitutional

violation. See Monell v. Dept. of Social Servs., 436 U.S. 658, 694 (1978); Natale v. Camden Cty.

Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003) (acknowledging that entity contracted to

perform medical services for county jail is state actor for purposes of section 1983); French v.

GEO Grp., Inc., Civ. A. No. 18-4312, 2018 WL 4929859, at *2 (E.D. Pa. Oct. 10, 2018) (“The

GEO Group acts under color of state law by providing services for the George W. Hill Correctional

Facility.”); Regan v. Upper Darby Twp., Civ. A. No. 06-1686, 2009 WL 650384, at *3, n.5 (E.D.

Pa. Mar. 11, 2009) (“For purposes of Plaintiff’s § 1983 claims, Defendant GEO Group, a private

company, was acting under the color of state law since it provided daily functional services for the

Delaware County Prison.”). To assert a plausible claim under section 1983 against this type of

entity, the plaintiff “must identify [the] custom or policy, and specify what exactly that custom or

policy was” to satisfy the pleading standard. McTernan v. City of York, PA, 564 F.3d 636, 658 (3d

Cir. 2009) (citation omitted). Arnold has not tied any of the conditions of which he complains to

a custom or policy of the GEO Group Inc.

        A plaintiff may also state a basis for liability against an entity like GEO Group, Inc. by

“alleging failure-to-supervise, train, or discipline . . . [and alleging facts showing] that said failure

amounts to deliberate indifference to the constitutional rights of those affected.” Forrest v. Parry,

No. 16-4351, 2019 WL 2998601, at *8 (3d Cir. July 10, 2019). “This consists of a showing as to

whether (1) municipal policymakers know that employees will confront a particular situation, (2)

the situation involves a difficult choice or a history of employees mishandling, and (3) the wrong

choice by an employee will frequently cause deprivation of constitutional rights.” Id. Arnold has

not alleged a failure to supervise, train, or discipline on the part of GEO Group Inc.




                                                   6
        Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 7 of 12




       Arnold’s complaint does not, in fact, include any factual allegations as to any conduct

engaged in by GEO Group Inc. Therefore, his claim against GEO Group Inc., as alleged, is not

plausible, and will be dismissed without prejudice.

                                  B.       Official Capacity Claims

       Arnold purports to state a claim against Defendant Leach in his official capacity. (ECF

No. 2 at 11.) Claims against GWH officials named in their official capacity are indistinguishable

from claims against Delaware County. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985)

(“Official-capacity suits . . . ‘generally represent only another way of pleading an action against

an entity of which an officer is an agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc. Servs., 436

U.S. 658, 690, n. 55 (1978)). That is because “an official-capacity suit is, in all respects other than

name, to be treated as a suit against the entity.” Graham, 473 U.S. at 166. In other words, Arnold’s

official capacity claim is effectively a claim against Delaware County.

       Arnold alleges that “Chief Leach didn’t want to hear anything and ignored my request for

everything.” (ECF No. 2 at 6.) He also alleges that Leach, when advised of the alleged assault,

did nothing. (Id. at 9.) Arnold does not allege that Leach’s conduct reflected a policy or custom,

or that it was the result of a failure to supervise, train, or discipline. As pled, Arnold’s official

capacity claim against Leach is not plausible. The Court will, therefore, dismiss without prejudice,

Arnold’s claim against Defendant Leach.

                             C.        Claims Based on Loss of Property

       Arnold purports to state a claim for loss or destruction of personal property, but provides

no facts supporting this claim other than the conclusory assertion that he was deprived of personal

property. (ECF No. 2 at 5, 7, 19, 21.) The absence of meaningful allegations, however, is of no

import, because a prisoner in Pennsylvania cannot state a constitutional claim based on the loss of




                                                  7
        Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 8 of 12




his property. See Spencer v. Bush, 543 F. App’x 209, 213 (3d Cir. 2013) (“‘[A]n unauthorized

intentional deprivation of property by a state employee does not constitute a violation of the

procedural requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful

post deprivation remedy for the loss is available.’” (quoting Hudson, 468 U.S. at 533)); Shakur v.

Coelho, 421 F. App’x 132, 135 (3d Cir. 2011) (per curiam) (explaining that the Pennsylvania Tort

Claims Act provides an adequate remedy for a willful deprivation of property). Arnold’s claim

based on the alleged loss or destruction of his personal property is dismissed with prejudice.

                             D.      Claim Based on Use of Excessive Force

       This Court understands Arnold’s claim against Sgt. Bower, based on the assault, to be an

Eighth Amendment excessive force claim. The Eighth Amendment prohibits prison officials from

unnecessarily and wantonly inflicting pain in a manner that offends contemporary standards of

decency. See Hudson v. McMillian, 503 U.S. 1, 8 (1992). When screening an Eighth Amendment

excessive force claim under § 1915, a court asks whether the prisoner has alleged plausibly that

the force was applied “maliciously and sadistically to cause harm” rather than “in a good-faith

effort to maintain or restore discipline.” Jackson v. Bueno, Civ. A. No. 20-0687, 2020 WL

2847925, at *3 (E.D. Pa. June 2, 2020) (quoting Hudson, 503 U.S. at 7). The factors used to

determine whether the force applied was excessive include: (1) the need for the application of

force; (2) the relationship between the need and the amount of force that was used; (3) the extent

of injury inflicted; (4) the extent of the threat to the safety of staff and inmates, as reasonably

perceived by responsible officials on the basis of the facts known to them; and (5) any efforts made

to temper the severity of a forceful response. Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir. 2000)

(quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). Although the extent of an inmate’s injuries

is relevant to an Eighth Amendment analysis, “there is no fixed minimum quantum of injury that




                                                 8
         Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 9 of 12




a prisoner must prove that he suffered through objective or independent evidence in order to state

a claim for wanton and excessive force.” Id. at 104. Thus, the inquiry must be driven by the extent

of the force and the circumstances in which it is applied, not by the resulting injuries. Id. at 108;

see also Smith v. Mensinger, 293 F.3d 641, 648 (3d Cir. 2002). The Eighth Amendment does not

protect against a de minimis use of physical force, so long as it is not of a sort “repugnant to the

conscience of mankind.” Brooks, 204 F.3d at 107 (quoting Hudson, 503 U.S. at 9-10).

        Here, Arnold’s complaint alleges that Sgt. Bower struck Arnold with a walkie-talkie while

he was handcuffed, roughly pulled his handcuffed arms, then assaulted him until Arnold blacked

out. (ECF No. 2 at 6.) These allegations are sufficient for purposes of § 1915 screening.

           E.      Claims Based on Failure to Address Arnold’s Serious Medical Needs

        Arnold claims that he was deprived of medical care following the alleged assault. (ECF

No. 2 at. 6.) To state a constitutional claim based on the failure to provide medical treatment, a

prisoner must allege facts indicating that prison officials were deliberately indifferent to his serious

medical needs.5 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A prison official is not

deliberately indifferent “unless the official knows of and disregards an excessive risk to inmate

health or safety; the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. “A

medical need is serious, . . . if it is one that has been diagnosed by a physician as requiring treatment




5
       Although it is unclear whether Arnold was a pretrial detainee or a convicted prisoner at the
time of the events in question, the Fourteenth Amendment governs his claim. See Hubbard v.
Taylor, 399 F.3d 150, 166 (3d Cir. 2005). However, the standard under the Eighth Amendment
and Fourteenth Amendment for claims related to a prisoner’s medical needs is essentially the same
for purposes of the analysis. See Parkell v. Morgan, 682 F. App’x 155, 159 (3d Cir. 2017) (per
curiam); see also Moore v. Luffey, No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19,
2019) (declining to address whether a new standard applies to claims raised by pretrial detainees
based on issues related to medical care).


                                                   9
        Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 10 of 12




or one that is so obvious that a lay person would easily recognize the necessity for a doctor’s

attention.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

1987) (internal quotations omitted). Deliberate indifference is properly alleged “where the prison

official (1) knows of a prisoner’s need for medical treatment but intentionally refuses to provide

it; (2) delays necessary medical treatment based on a non-medical reason; or (3) prevents a prisoner

from receiving needed or recommended medical treatment.” Rouse v. Plantier, 182 F.3d 192, 197

(3d Cir. 1999). A serious medical need exists where “failure to treat can be expected to lead to

substantial and unnecessary suffering.” Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d

Cir. 1991). Allegations of medical malpractice and mere disagreement regarding proper medical

treatment are insufficient to establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218,

235 (3d Cir. 2004). Furthermore, “[a] defendant in a civil rights action must have personal

involvement in the alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207

(3d Cir. 1988); Dooley v. Wetzel, No. 19-1684 (3d Cir. Apr. 27, 2020, slip op. at 13 (holding that

attaching documents to grievance form is insufficient under Rode to show personal direction or

actual knowledge by recipient of underlying facts)).

       According to the complaint, Arnold sustained injuries in the assault, including a lump on

his head, nerve damage, injuries to his fingers, and damage to his vision. (ECF No. 2 at 15.)

Though he alleges he was denied medical care for these injuries, he does not identify any medical

personnel who denied him care.6 The allegations in the complaint are insufficient to state a



6
        Arnold does allege that he requested and was denied outside medical care when he spoke
to Defendant Deputy Tatum and Deputy Doe, who do not appear to be members of the medical
staff. (ECF No. 2 at 5.) He does not state when these conversations occurred, or whether he also
requested care to be undertaken at GWH. These allegations are also insufficient to state a plausible
claim. “If a prisoner is under the care of medical experts . . ., a non-medical prison official will
generally be justified in believing that the prisoner is in capable hands.” See Spruill v. Gillis, 372
F.3d 218, 236 (3d Cir. 2004); see also Carter v. Smith, 483 F. App’x 705, 708 (3d Cir. 2012) (per


                                                  10
        Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 11 of 12




plausible claim for deliberate indifference to Arnold’s serious medical needs following the alleged

assault. The claim, accordingly, is dismissed. However, because the Court cannot say with

certainty that Arnold will not be able to state a plausible claim for denial of adequate medical care,

he will be permitted to amend this claim.

                         F.      Claim Based on Transfer to SCI-Phoenix

       Arnold purports to state a claim based on his transfer from GWH to SCI-Phoenix. It is

unclear whether this claim is asserted against Defendant Lt. Moody, who is alleged to have

arranged for the transfer, or Defendant Ferguson, who is alleged to have received Arnold at SCI-

Phoenix. (Id. at 8.)7 Not only is the target of the claim unclear, the very nature of the claim is also

unclear.

       It is well-settled that prisoners have no inherent constitutional right to placement in any

particular prison, to any particular security classification, or to any housing assignment. See

Wilkinson v. Austin, 545 U.S. 209, 221-22 (2005) (holding that the Constitution does not give rise

to liberty interest in avoiding transfers to more adverse conditions of confinement); Lane v.

Tavares, Civ. A. No. 14-991, 2016 WL 7165750, at *16 (M.D. Pa. July 12, 2016) (same). While

Arnold asserts a due process violation arising from his transfer, since it is unclear whether Arnold

is confined on a parole violation as shown by the public record, or for some other reason, the Court



curiam) (“Prison officials cannot be held to be deliberately indifferent merely because they did not
respond to the medical complaints of a prisoner who was already being treated by the prison
medical staff.”)
7
        Arnold also seeks to assert a claim against SCI-Phoenix for accepting him as a prisoner at
the facility. (ECF No. 2 at 8.) Any § 1983 claim against SCI-Phoenix must be dismissed as
frivolous because a prison is not a “person” under Section 1983. Cephas v. George W. Hill Corr.
Facility, Civ. A. No. 09-6014, 2010 WL 2854149, at *1 (E.D. Pa. July 20, 2010); Miller v. Curran-
Fromhold Corr. Facility, Civ. A. No. 13-7680, 2014 WL 4055846, at *2 (E.D. Pa. Aug. 13, 2014)
(citing Mitchell v. Chester Cty. Farms Prison, 426 F. Supp. 271 (E.D. Pa. 1976).



                                                  11
       Case 2:19-cv-05407-NIQA Document 17 Filed 07/01/20 Page 12 of 12




cannot say whether Arnold presents a cognizable legal claim to which a defendant could respond

on the merits. Accordingly, this claim is dismissed, without prejudice, under Rule 8 and §

1915(e)(2)(B) with leave granted to file an amended complaint if Arnold can cure the defects the

Court has identified.

IV.    CONCLUSION

       For the foregoing reasons, Arnold’s complaint is dismissed, in part, pursuant to 28 U.S.C.

§ 1915(e)(2(B)(ii) for failure to state a claim. Accordingly, Arnold’s claims against SCI-Phoenix

and his claims based on the alleged loss or destruction of his personal property and for violation

of Article I, Section 14 of the Pennsylvania Constitution are dismissed, with prejudice. All other

claims, with the exception of the excessive force claim against Defendant Sgt. Bower, are

dismissed, without prejudice, and with leave granted to Arnold to file an amended complaint. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). Should Arnold fail to file an

amended pleading, the remaining claim will be served on Sgt. Bower only. An appropriate Order

follows.



NITZA I. QUIÑONES ALEJANDRO, J.




                                               12
